JUSTICE TRIEWEILER
concurring and dissenting.
¶40 I concur with the majority’s conclusion that the District Court’s Findings of Fact were sufficient to allow meaningful appellate review and that they were supported by substantial evidence.
¶41 I dissent from the majority’s conclusion that an order granting temporary custody of a parent’s child to the Department of Health and Human Services is not a final order or judgment subject to direct *350appeal pursuant to Rule 1, M.R.App.P.. Where the order grants all the relief requested, the fact that the custody is temporary does not make the order less final.
¶42 As correctly stated in ¶ 13 of the majority Opinion, this Court has defined a final judgment as “one which constitutes a final determination of the rights of the parties....” In re B.P., 2000 MT 39, ¶ 15, 298 Mont. 287, ¶ 15, 995 P.2d 982, ¶ 15. Based on that logical and clear explanation of a “final judgment,” I disagree that whether to treat an order granting temporary custody of a child to the Department of Health and Human Services presents a difficult question. Resolution of the issue simply requires examination of the relief sought by the initiating petition and the relief granted by the District Court’s order.
¶43 In this case, the petition for temporary legal custody and protective services sought the following relief:
WTHEREFORE, petitioner prays for an order granting the following relief:
1. That it has been established that the Department of Public Health and Human Services has made reasonable efforts to prevent or eliminate the need for removal of [D. A.] and/or to make it possible for [D. A.] to return to or remain in the family home.
2. At this time, removal of [D. A.] from the home is necessary because continuation in the home would be contrary to the welfare of [D. A.].
3. That this court declare [D. A.] youth(s) in need of care.
4. That temporary legal custody of [D. A.] be granted to Butte-Silver Bow County Department of Public Health and Human Services for a period of six (6) months.
5. That any law officer of the State of Montana or any agency thereof be authorized and directed to assist petitioner or agent of Butte-Silver Bow County Department of Health and Human Services in carrying out the provision of any order issued by the court in this matter.
6. That Tom Dick continue as guardian ad litem for [D. A.].
7. For such other and further relief as the court may order.
¶44 The District Court did make the finding requested in ¶ 1 of the County Attorney’s petition and then granted the following relief:
Having reviewed the stipulation filed herein, it is the further finding of the court:
1. That it has been established that the Department has made *351reasonable efforts to prevent or eliminate the need for removal of [D. A.] and/or made it possible for [D. A.] to return to or remain in the family home.
2. At this time, removal of [D. A.] from the home is necessary because continuation in the home would be contrary to the welfare of [D. A.].
3. That temporary legal custody is granted.
4. That all provisions of the Order of this Court shall remain in full force and effect for six months.
5. That Tim Dick continue as appointed counsel and Guardian Ad Litem for [D. A.].
¶45 In other words, the District Court’s order constituted a final determination of the rights of the parties as placed in issue by the only petition for relief before the court.
¶46 However, of greater concern than the majority’s failure to simply follow the rule regarding final judgment, is the significance of the majority Opinion. As conceded by the Court, a parent’s right to custody of his or her child is a fundamental liberty interest. Refusal to entertain an appeal from a district court’s deprivation of a parent’s right to custody of his or her child ignores the significant interest at issue and, for all practical purposes, allows a district court’s decision to temporarily deprive a parent of his child to escape review even though deprivation may be for as long as one year and even though that deprivation may substantially impact the District Court’s and this Court’s ultimate determination of what is permanently in the child’s best interest.
¶47 The majority concludes that the parents’ and child’s constitutional rights must be balanced with the potential detriment that could result from multiple appeals. However, I disagree that the solution is to eliminate a parent’s right to appeal altogether. The solution is to develop an expedited process by which a parent’s constitutional rights can be protected without endangering the welfare of the child or prolonging proceedings in the district court. There is no reason that cannot be done. I have seen it done repeatedly where time has been of the essence and the issue involved captured the imagination of a majority of this Court.
¶48 The majority’s response is that denial of the right to appeal does not leave a parent who has lost custody of his or her child without a remedy because there is always the remedy of supervisory control pursuant to Rule 17(a), M.R.App.P. However, whether to accept a petition for supervisory control is an act of discretion with this Court *352which is being exercised with less and less frequency. More and more often the reaction of some members of this Court is to bemoan the workload resulting from appeals over which there is no discretion and, in a knee jerk fashion, simply reject applications for supervisory control as a matter of routine. At least one member of this Court would rather swim laps in the Berkeley Pit than accept supervisory control. To suggest that supervisory control is a viable alternative to a parent’s right to appeal unlawful denial of the parent’s right to custody of a child, rings hollow in light of this Court’s routine practices.
¶49 I agree with the Supreme Court of Ohio which in In re Murray (Ohio 1990), 556 N.E.2d 1169, 1174-75, stated:
We feel that a custodial order emanating from an adjudicatory hearing is a final appealable order because it is a judgment which mandates that parents comply with the directives of third parties for a potentially considerable period of time. A contrary opinion would leave parents without the possibility of review of such custodial order by a higher tribunal for a possible lengthy time period. In this sense, it is a determination of the action because an appeal at a later date will not be able to reverse the course of action already completed. It hardly need be said that the right of a parent to raise his or her children is a substantial right. It is also the manifest importance of this right which makes this holding necessary despite the problems that may be presented by duplicative or redundant appeals.
¶50 In this case, the only petition pending in the District Court was the County Attorney’s petition for temporary custody of the Appellant’s child. That petition was granted. The order granting it was, therefore, a final disposition of the issues pending in the District Court and should have been automatically appealable. While this Court’s internal procedures should be modified to assure a more expeditious resolution of that kind of appeal, the solution is not to deny the appellant’s right to appeal altogether. Doing so simply allows the possible unlawful denial of a constitutional right to go uncorrected.
¶51 For these reasons, I concur in part with the majority Opinion and I dissent in part from that Opinion.